Title: To James Madison from Richard Peters, 31 December 1792
From: Peters, Richard
To: Madison, James


Dear Sir
31 Decr 1792
I percieve, by the News Papers, that Congress are about establishing Fees in the Admiralty Side of the District Court. I have heard that considerable Deductions have been made from the Fees as mentioned in the Bill first brought forward by Mr Smith of S. C. I saw that Bill & objected both to the Clause embarrassing the Seamen in their Lien upon the Ship, & to the Quantum of Fees. The first I have understood is omitted & very properly. As to the Fees as they first stood, they are in many Instances 50 ⅌Cent lower than those customary here; & I am convinced, from more than 20 Years Experience on this Subject, that they are at least 25 ⅌ Cent too low. If the Bill as it now stands has made still greater Deductions, the Hire of a common Clerk could not be paid out of the Fees. I wish not that any exorbitant Fees may be taken, but I do not see why Congress should depretiate their Offices so that none but the meanest Talents & the most incapable Citizens will appear in them. The Proceedings in the Admiralty are necessarily higher in Expence than those in the common Law Courts. They must be chiefly in writing, & there is some Nicety in conducting the Business. Yet as to the Costs of Suits for Seamen’s Wages, the Merchants in this District pay very few; as the summary Examinations by the Judge of the District, keep Causes out of Court, &, when they go into it, the Captain or Merchant is most commonly in the Wrong. Out of at least 150 which have pass’d thro’ my Hands, there have not been above 7 or 8 Suits in the Court; & I can truly say that I have, in the Course of these Examinations, found the Captain or Merchant, quite as often wrong as the Sailors. If the Suit goes against the Sailors the Fees are generally lost. My Observations are confined to the Fees demandable by the Clerk & Marshall, the latter Officer particularly, in some Instances, loses Money by doing his Duty, & the former gets little by many Services. The Marshall sometimes gets a Lift by Commissions, but the Clerk has no Way to indemnify himself. The Establishment of Fees for Advocates is a Solecism in Admiralty Arrangements. The Proctor only should have ascertained Fees. I say Nothing of these Characters who are the best provided for in your Bill. Give them what you please, or Nothing—they know their Business too well, not to have learnt the Science of taking Care of themselves. I have troubled you with these Remarks, believing you not averse to recieving Information, but whether you can profit by them, if you should think them of any Weight, I know not, as the Tide, in this particularly, seems running too violently the wrong Way. I have no other Object than a Desire to have the public Business well done; & if the Officers cannot support themselves by fair Means, those who have an Aversion to starving by their Honesty will abandon the Offices, & leave them to be filled by those who have not such unthrifty Scruples. Yours very sincerely
Richard Peters
